Exhibit 13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of RiT Technologies Ltd. (the "Company") on Form 20-F for the period ending December 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Motti Hania, President and Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 21, 2015 By: /s/Motti Hania Name: Motti Hania Title: President and Chief Executive Officer
